Consolidated actions (1) by a conditional vendor to recover her insurable interest, and (2) by the named assureds in a policy of fire insurance to reform the policy to conform to the true agreement and to recover thereon. Judgment was rendered in favor of plaintiffs in both actions after trial by the court without a jury. Judgment modified by adding thereto a decretal paragraph directing that the policy be reformed to conform to the true agreement made by the parties. As thus modified, the judgment is unanimously affirmed, with costs to respondents. A conclusion of law will be made to the same effect as the decretal paragraph directed to be added to the judgment. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ. Settle order on notice.